Mr. Justice; Hand delivered the opinion of the court: This was an application for judgment by the appellee, in the county court of Montgomery county, for the railroad taxes for the year 1909, amounting to $2304.17, assessed against the right of way in said county of the “C., V. & C. Ry. Co.,” described as “a strip of land extending on each side of the railroad track and embracing the same, together with all stations, side-tracks, switches, improvements and personal property thereon, commencing at a point where said railroad crosses the northern boundary line of Montgomery county and extending to a point where said railroad crosses the western boundary line of said county.” Appellant, the Cleveland, Cincinnati, Chicago and St. Louis Railway Company, appeared and filed objections to judgment against its property. A hearing was had, and at the close of the evidence the appellee made a motion to strike the objections of the appellant from the files on the ground that it did not appear that the objector had any interest in the property against which judgment was sought, which motion was sustained by the court and judgment and order of sale Avas entered against said railroad property, and the Cleveland, Cincinnati, Chicago and St. Louis Railway Company has prosecuted an appeal to this court. The appellee has. made a motion in this court to dismiss the appeal on the ground it does not appear from the record that the appellant has any interest in the property of the Cairo, Vincennes and Chicago Railway Company, in whose name the property against which judgment Avas obtained Avas assessed, Avhich motion was taken Avith the case and reserved to the hearing. In People v. Quick, 87 Ill. 435, it was held that unless a party’s interest in lands against which judgment is sought for taxes is made to appear no objection in his behalf to the rendition of judgment can be entertained, and, where land is not assessed in the name of an objector, before his objections will be considered he must shoAV his interest in the land. In the case at bar the land against which judgment was sought was assessed in the name of the Cairo, Vincennes and Chicago Railway Company, and no proof was introduced to show that the appellant was interested in the property against which judgment was sought. The objections of the appellant were therefore properly stricken from the files on the ground that it did not appear that the objector had any interest in the railroad property against which judgment was sought. The judgment of the county court will be affirmed. Judgment affirmed.